Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-17, 19-28 and 30 are allowed.

The following is an examiner’s statement of reasons for allowance:
The Examiner has reviewed and considered the Applicants arguments filed 6/24/2021 (hereinafter Remarks) and conducted further search of the available Patent and Non-Patent Literature with an additional focus on the added limitations with respect to the Applicant’s correspond arguments on Page 12 of the Remarks (regarding the Applicant’s argument that “In contrast, it is to be noted that “a higher layer” as recited in the amended claim 1 means the internal protocol stack of the UE. Namely, indication of “a higher layer” refers to notification information within the UE, and it is different from “the message for informing the higher layers” as described in Park. Therefore, Park does not teach “wherein the BWP adaptation indication indicates a higher layer to stop or continue counting at least one successive sync indication” as recited in the amended claim 1.”) and Page 15 of the Remarks (regarding the “starting a recovery timer, when the number of the at least one successive sync indication is equal to or greater than the threshold value, when initiating a beam failure recovery procedure, or when initiating a random access (RA) procedure”) of the Remarks and was unable to find any prior art which teaches the limitations argued by the Applicant in the Remarks filed 6/24/2021. The Examiner finds these arguments presented by the Applicant persuasive and based on the results of the updated Prior Art search no sole prior art or combination of references resulting from the Examiner’s Search were found to teach the combination of limitations as recited in the claims and argued by the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

XU et al. US 2016/0212752 ([0117] No matter if the cause of the RLP is detected successfully, if multiple in-sync indications (such as a predetermined number of in-sync indications) are received consecutively (before the T310 counter expires), it is determined that the UE is successfully recovered from the RLP. Then, it will be detected continuously under the normal state if the RLP is present. The detection of the RLP type (cause) can facilitate the UE in recovering from the RLP.)

Martin US 2015/0085762 ([0054] In general, radio link failure at UE side occurs when it experiences interference and/or poor signal strength leading to disconnection with a Node B. For example, it may be referred to as call drops (e.g., for voice calls), and the radio channel strength is too weak to continue with the applications. In aspects of the disclosure, a UE declares a radio link failure when signal quality from the Node B is below a certain threshold (OOS threshold) for a predetermined number of consecutive occasions or indications. For example, in a UMTS system, radio link failure occurs if after some number N313 of out-of-syncs (e.g., consecutive OOS) have been indicated (N313 being the successive in-syncs are indicated before some number T313 of time periods expire (where the counting toward the number T313 starts from when the N313 consecutive out-of-syncs are indicated). When the timer for T313 expires. A radio link failure occurs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467